ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_01_EN.txt. 1173




               SEPARATE OPINION OF JUDGE XUE



   1. Much to my regret, I wish at this preliminary stage to place on
record my reservation to the Court’s interpretation, albeit not yet deﬁni-
tive, of Article 4 of the United Nations Convention against Transnational
Organized Crime (hereinafter “the Convention”).

  2. Article 4 of the Convention provides that “States Parties shall carry
out their obligations under this Convention in a manner consistent with
the principles of sovereign equality and territorial integrity of States and
that of non-interference in the domestic aﬀairs of other States”.

   3. The Parties give diﬀering interpretations to this Article. Notwith-
standing such diﬀerence, the Court notes that in order to found its juris-
diction ratione materiae, prima facie, to entertain the case pursuant to
Article 35, paragraph 2, of the Convention, it must ascertain whether the
acts alleged by Equatorial Guinea against France appear to fall within
the provisions of that instrument. Regarding the meaning of Article 4, the
Court in paragraph 49 of the Order states the following :
        “49. The purpose of Article 4 of the Convention is to ensure that
     the States parties to the Convention perform their obligations in
     accordance with the principles of sovereign equality, territorial integ-
     rity of States and non-intervention in the domestic aﬀairs of other
     States. The provision does not appear to create new rules concerning
     the immunities of holders of high-ranking oﬃce in the State or incor-
     porate rules of customary international law concerning those immu-
     nities. Accordingly, any dispute which might arise with regard to ‘the
     interpretation or application’ of Article 4 of the Convention could
     relate only to the manner in which the States parties perform their
     obligations under that Convention. It appears to the Court, however,
     that the alleged dispute does not relate to the manner in which France
     performed its obligations under Articles 6, 12, 14 and 18 of the Con-
     vention, invoked by Equatorial Guinea. The alleged dispute, rather,
     appears to concern a distinct issue, namely whether the Vice-President
     of Equatorial Guinea enjoys immunity ratione personae under cus-
     tomary international law and, if so, whether France has violated that
     immunity by instituting proceedings against him.”
   4. This interpretation, in my view, begs a number of questions. First,
the intention of the States parties, as reﬂected in the travaux préparatoires
of Article 4, not to create new rules of immunities of customary interna-
tional law in the Convention cannot be interpreted to mean that the exist-

29

1174     immunities and criminal proceedings (sep. op. xue)

ing rules on the same subject-matter are precluded in the application of
the Convention. On the contrary, as a guideline, Article 4 provides a legal
framework within which the other provisions are to be implemented.
What is governed under the principle of sovereign equality of States
under general international law should remain intact and applicable,
when circumstances of a case so require. Rules of jurisdictional immunity
of State and its property and jurisdictional immunity of high-ranking
oﬃcials in foreign courts are, among others, two relevant régimes
that directly derive from that principle.


   5. Secondly, the question of jurisdictional immunity ratione personae
bears on “the manner” in which a State party performs its obligations
under the Convention. It is no less relevant to the principle of sovereign
equality than an operation being conducted in a foreign territory. In the
present case, Mr. Teodoro Nguema Obiang Mangue is a foreign national
holding high-ranking oﬃce in his country. Although all the acts alleged
by Equatorial Guinea were carried out in the French territory and under
the French internal law, the essence of the dispute between the Parties is
the applicability of the Convention.
   6. Thirdly, whether an incumbent President or a Vice-President of a
State enjoys jurisdictional immunity in foreign courts under customary
international law is not a “distinct issue” that does not fall within the
provisions of the Convention. In implementing its obligations under Arti-
cle 6 (criminalization of laundering of the proceeds of crime), Article 12
(measures to enable conﬁscation and seizure), Article 14 (disposal of con-
ﬁscated proceeds of crime or property), and Article 18 (mutual legal assis-
tance), a State party may have to act diﬀerently if rules of jurisdictional
immunities apply. The dispute in the present case appears to concern that
very question.

  7. Given the above considerations, I maintain the view that the Court
has, prima facie, jurisdiction under Article 35, paragraph 2, of the Con-
vention.

                                                (Signed) Xue Hanqin.




30

